622 N.W.2d 120 (2001)
Jeffrey E. THOMAS, Respondent,
v.
CARPET DESIGN CENTER, and General Casualty Insurance Co., Relators.
No. C5-00-1987.
Supreme Court of Minnesota.
February 14, 2001.
Kurtis A. Greenley, Lindquist & Vennum, P.L.L.P., Minneapolis, for petitioner-respondent.
Jeffrey J. Lindquist, Pustorino, Tilton & Parrington, P.A., Minneapolis, for relator.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed October 16, 2000, be, and the same is, affirmed without opinion. See Minn.R.Civ.App.P. 136.01, subd. 1(b).
Employee is awarded $600 in attorney fees.
BY THE COURT James H. Gilbert Associate Justice